Citation Nr: 1702141	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  05-07 751	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, Veteran's Fiancée 


ATTORNEY FOR THE BOARD

J. Ivey-Crickenberger, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Army from June 1979 to June 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated August 2004 and September 2009 by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina and Columbia, South Carolina.

The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in November 2010.  The hearing transcript is associated with the record.

This appeal was previously before the Board in February 2011, August 2012, and April 2013.  The Board subsequently requested an expert medical opinion with regard to the Veteran's hypertension which has been associated with the record.

The Veteran's TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's hypertension is related to service.


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table decision). 

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

Additionally, service connection may be granted for a disability that is proximately due to or the result of a service-connected disability, which includes the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  To prevail on the issue of secondary service causation, the record must show: (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995). 

The Veteran has been diagnosed with hypertension during the period on appeal, satisfying the first element of service connection.  See, e.g., September 2012 VA hypertension examination report. 

The Veteran has been afforded two VA examinations in regard to his hypertension claim.  The September 2012 examination report cites medical literature that states that most people have primary or essential hypertension and the causes of these are not well understood.  It goes on to say that several risk factors for developing hypertension include African heritage, family history of hypertension in one or both parents, high sodium intake, excessive alcohol use, excess weight and physical inactivity.  The examiner goes on to provide a negative nexus opinion regarding service connection for the Veteran's hypertension, noting the Veteran is of African heritage, has a strong family history of hypertension, is overweight, and physically inactive.  The September 2015 VA examination report uses similar rationale for a negative nexus opinion.

The Board found that these examination reports did not adequately address the Veteran's risk factors for hypertension and, as a result, requested an expert medical opinion in April 2016.  The resulting VHA expert opinion is of record.  The VHA expert noted that hypertension was related to his psychiatric disabilities, the medications (NSAIDs) used to orthopedic disabilities, and by inactivity, obesity and weight gain.  Thus, the opinion of the VHA expert supports a conclusion that his hypertension is attributable to service.

The Board notes that the Veteran's weight and lack of physical activity are likely impacted by his service connected disabilities - especially his low back and ankle disabilities.  For example, a March 2015 VA treatment note reflects the Veteran complained of current pain in his lower back at an eight out of ten in severity, made worse with sitting and standing, alleviated with rest and heat; the Veteran reported this pain made it "somewhat difficult" to do his work and take care of things.  In his September 20102 VA examination, the Veteran reported being able to walk approximately a half a block and limited ability to bend and stoop.  There are numerous additional records reflecting the Veteran's limited physical capabilities due to his service-connected low back and left ankle disabilities.  As such, the Board finds that the Veteran's service-connected disabilities impede his physical activity and, by extension, likely impact his weight.

Moreover, the RO received two medical web documents from the Veteran in May 2012 that linked both anxiety/depression and ibuprofen use to increased risk of hypertension.  Although the study regarding the link between depression and hypertension  -- which was based on a 20 year study -- did not establish a conclusive relationship hypertension, it found a significant correlation and was published in full in medical journal.  Another web article discussed a randomized clinical trial that found chronic use of ibuprofen increased systolic blood pressure by 3.5 mmHg and diastolic blood pressure by 1 mmHg.  

Although medical treatise evidence is generally insufficient to substantiate a claim unless it is accompanied by a medical opinion that favorably applies the principles of the article to the specific facts of the claim, a medical article can provide support if it discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least a plausible argument for causality based upon objective facts.  See Sacks v. West, 11 Vet. App. 314, 317 (1998).  In this case, the Veteran has been service-connected for adjustment disorder with depressed mood associated with his service-connected low back disability since November 2010.  The record also reflects that the Veteran has been prescribed Ibuprofen since at least 1986 to treat his service-connected low back and left ankle pain.  See May 1986 VA treatment record.  By 1994, the Veteran was prescribed 800mg of Motrin twice daily.  See April 1994 VA treatment record.  By 2009, the Veteran was prescribed 800mg of Ibuprofen to be taken three times daily.  See May 2009 VA treatment note.   Moreover, the VHA expert cited medical treatise literature and stated that depression is a treatable cause of hypertension and that long term use of NSAIDs (as well as pain itself) increases blood pressure.  As such, service connection is warranted.


ORDER

Service connection for hypertension is granted. 


REMAND

This appeal has been pending since August 28, 2003.  In a July 2009 VA Form 21-8940, the Veteran reported that he last worked in 1996.  Since that time, in a September 17, 2015, statement, he indicated that he was currently employed, although he reported that he was struggling with his duties while working as a GS-4 he was now employed as a GS-3.  The Veteran has not submitted an updated VA Form 21-8940 so his history of employment is unclear.  As such, on remand, the RO should ask the Veteran to complete an updated VA Form 21-8940 and thereafter take all appropriate action.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to file an updated VA Form 21-8940 detailing his work history throughout the appeal.

2.  Then after assigning a disability rating for the Veteran's now service-connected hypertension, and after undertaking any additional development, including conducting any other medical examinations deemed warranted readjudicate the Veteran's TDIU claim.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and allow an appropriate period of time for response before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


